Appeal by defendant, as limited by his brief, from a sentence of the County Court, Dutchess County, imposed June 13, 1974, upon his plea of guilty to the crime of promoting gambling in the first degree, the sentence being a six-month term of imprisonment. Appeal dismissed as academic. Since there was no stay of execution, it is manifest that defendant has long since served the six-month sentence imposed. As the excessiveness of sentence is the only issue raised, the appeal is academic (see People v Edney, 38 NY2d 853). Hopkins, J. P., Martuscello, Latham and Damiani, JJ., concur.